Per Curiam : Circumstances that were unavoidable have prevented the preparation and filing of an opinion in this case at an earlier day. We are notified by counsel that longer delay in announcing a decision will be highly prejudicial to the rights of the parties, and at their earnest solicitation we have suspended the current business of the June term long enough to dispose of the case. But, in consequence of the many •duties pressing upon us, arising from the holding of daily sessions, we are constrained to be content with announcing the conclusions we have reached upon the questions discussed in the arguments submitted, without setting forth, at length, the reasons which have induced those conclusions. We hold— First—That the West Chicago Park Commissioners are a quasi municipal corporation for park purposes, and-that they have power to take the steps to cause the property to be specially assessed for the cost of the boulevard, that were here-taken by them. Second—Section 12 of the act in regard to the completion, improvement and management of public parks and boulevards, and to provide a more efficient remedy for the collection of delinquent assessments, approved May 2, 1873, (Eev. Stat. 1874, p. 747,) relates to a new and entirely different subject matter,—one not provided for in the original act relating to the West Chicago park,—and invests the West Chicago Park Commissioners with a power they did not before have. The language therein, “and the cost and expense of acquiring title to such land shall be levied upon, and collected by special assessment upon, the property deemed specially benefited by the location of such boulevard or pleasure way, in the same manner as the cost of other lands for parks and boulevards is assessed, under the several acts creating such boards, ” means that the same shall be done by and through the same agencies or instrumentalities, and so, as applied to the present case, by and through the agencies or instrumentalities provided by section 13 of the act of February 27, 1869, creating these commissioners. We do not think section 4 of the act of May 2, 1873, compelled action in this proceeding pursuant to its terms, and we hold section 13, supra, unrepealed and in full force. Third—We hold that the several steps taken in this special assessment anterior to the action of the circuit court, invested that court with jurisdiction in the proceeding, to reject, revise, amend or confirm the special assessment, in whole or in part, and to make or order a new assessment, in whole or in part, and to revise and confirm the same. The allegation in the bill that “complainants are advised and believe, and therefore charge the fact to be, that no legal or sufficient notice of the application for confirmation of said assessment was given, ” is but the statement of a conclusion of law. If no notice was given, that is a fact, and should have been stated. But if a notice was given the legality of which is denied, a question of law is raised, and the notice given should be specifically set out, in order that it may be seen whether it conforms to the requirement of the law. Fourth—Assuming, as we do, that on the application for confirmation the circuit court had jurisdiction both as respects the person and the subject matter, and hence had power to adjudicate, we hold that no question that could have been there raised can be heard upon bill in chancery to enjoin. These conclusions lead to an affirmance of the decree below, which is accordingly adjudged. Decree affirmed.